WYETH

PERFORMANCE SHARE AWARD AGREEMENT

UNDER THE WYETH [ ] STOCK INCENTIVE PLAN


DATE OF GRANT: [April 21, 2005]* NUMBER OF SHARES SUBJECT TO TARGET AWARD:
[####] ___________________________

[* Bracketed dates will advance in future grants]

Name
Address 1
Address 2

        The Company hereby awards you a performance share award consisting of
stock units (the “Units”) representing shares of Common Stock in the amount set
forth above (the “Target Award”). The Units are subject to the terms and
restrictions set forth in the Plan and this Agreement. Each Unit corresponds to
one share of Common Stock. Upon the full or partial satisfaction by the Company
of certain performance criteria described in Paragraph 3, the Units shall be
converted into shares of Common Stock on the terms and conditions set forth
herein. Capitalized words not otherwise defined in the text of this Agreement or
in Paragraph 10 shall have the same meanings as in the Plan.

        By signing this Agreement (or otherwise acknowledging, as instructed,
your agreement thereto), you acknowledge and agree that:

        o   You have received a copy of the Plan.

        o    You have read and understand the terms of the Plan and this
Agreement.

        o    The Company has the right, without your prior consent, to amend or
modify the terms of the Plan or this Agreement to the extent that the Committee
deems it necessary to avoid adverse or unintended tax consequences to you under
Section 409A. Such amendments or modifications may limit or eliminate certain
rights otherwise available to you under the Plan and/or this Agreement.

         1.   No Stockholder Rights Until Issuance of Shares. No shares of
Common Stock represented by the Units will be earmarked for you or your account,
and you will not have any of the rights of a stockholder with respect to such
shares until such time as the shares are issued to you in accordance with the
terms of this Agreement.

         2.    No Transfer of Units. You may not sell, transfer, assign, pledge
or otherwise encumber or dispose of the Units granted hereunder.


         3.    Conversion to Common Stock.


               (a)   EPS Conversion Date. At a meeting of the Committee to be
held within 90 days after the end of [2007], the Committee shall compare the EPS
with the EPS Target for [2007] set by the Committee at the beginning of such
performance year. If the Committee determines that the minimum EPS Target has
been achieved as set forth on the Performance Grid adopted by the Committee at
the beginning of such performance year, then, subject to your applicable
Deferral Election or Re-Deferral Election, as the case may be, the percentage of
Units corresponding to the EPS Target achieved as set forth on the Performance
Grid shall be converted, as of the EPS Conversion Date, into Common Stock (up to
a maximum of 200% of the Target Award), and all rights with respect to the
remaining portion of such Target Award (up to a maximum of 100% of the Target
Award, if any) shall be subject to Paragraph 3(b).


               (b)   TSR Determination Date. In the event that less than 100% of
the Target Award is converted to Common Stock as of the EPS Conversion Date
pursuant to Paragraph 3(a) above, then up to 100% of the Units represented by
such Target Award that were not converted shall be eligible for subsequent
conversion to shares of Common Stock as provided in this Paragraph 3(b). At a
meeting of the Committee to be held on a date within 90 days after the end of
[2009], the Committee shall determine the Total Shareholder Return of the
Company and of each member of the Peer Group, and shall rank them comparatively,
for the three-year period from January, 1 [2007] through December 31, [2009]
and, if the Company ranks within the highest three for that period, then,
subject to your Deferral Election or Re-Deferral Election, as the case may be,
the Units representing 100% of the Target Award that were not previously
converted shall be converted to Common Stock as of the TSR Determination Date.


               (c)   Forfeiture of Units. If the Company does not rank in the
highest three of the Peer Group, then any Units not previously settled as of the
EPS Conversion Date shall be immediately forfeited as of the date of the
Committee’s determination under Paragraph 3(b), and all rights with respect
thereto shall be surrendered to the Company. Notwithstanding anything in this
Agreement to the contrary, upon your forfeiture for any reason of all rights to
the Units granted hereunder, such Units shall, for all purposes of the Plan and
this Agreement, be deemed terminated and without further force or effect as of
the date of such forfeiture.


               (d)   Rounding. The number of Units settled in accordance with
the calculations described in Paragraphs 3(a) and 3(b) shall be rounded up or
down to the nearest whole number.


         4.   Deferral Elections and Re-Deferral Elections.


               (a)   Deferral Elections. You are eligible to make a Deferral
Election to defer the issuance to you of all of the shares of Common Stock
otherwise issuable to you as of the EPS Conversion Date or the TSR Determination
Date, as the case may be. To make a Deferral Election, you must complete an
election form approved by the Committee that conforms to the terms of the
attached ANNEX B, and return or otherwise submit such form to the Record Keeper
as soon as possible after the date hereof, but in no event later than 60 days
from the date of this Agreement or such shorter period as may be required by
applicable law and communicated to you by the Committee. All Deferral Elections
must comply with the applicable procedures established by the Committee from
time to time. If you make such a Deferral Election (or a Re-Deferral Election
pursuant to Paragraph 4(b)), then, as of the EPS Conversion Date and/or the TSR
Determination Date, as the case may be, the following shall apply: (i) the Units
that would have been earned as of the EPS Conversion Date or the TSR
Determination Date, as the case may be, shall be cancelled; (ii) in exchange for
such cancelled Units, you will have a future right to receive a number of shares
of Common Stock equal to the number of Units so cancelled, subject to Paragraph
5(d); and (iii) as of the EPS Conversion Date and/or TSR Determination Date, as
the case may be, the Company shall contribute to the Restricted Stock Trust,
subject to Paragraph 5(d), a number of shares of Common Stock equal to the
number of Units cancelled, which shares shall be used to satisfy the Company’s
payment obligations to you under your Deferral Election and this Agreement, and
such shares shall be issued to you as of the Payment Date(s) specified in your
Deferral Election or Re-Deferral Election, as the case may be, subject to
Paragraph 6, 7 or 8.


               (b)   Re-Deferral Elections. You may, in accordance with
procedures established from time to time by the Committee, also make a
Re-Deferral Election with respect to all of the shares of Common Stock earned or
eligible to be earned by you under this Agreement. Any such Re-Deferral Election
(i) must be in accordance with the provisions of Section 409A (as reasonably
interpreted by the Committee), (ii) must be made in writing (unless otherwise
instructed by the Company) and received by the Record Keeper at least one year
prior to the Payment Date previously specified in your Deferral Election or
established under the terms of this Agreement and (iii) must delay receipt of
payment of the amounts otherwise due to you under this Agreement for the minimum
re-deferral period required by Section 409A (for example, in the case of the
Payment Date for a lump sum, the minimum re-deferral period would be for at
least five years following such Payment Date). To the extent that a Payment Date
is delayed pursuant to Paragraph 7(a) or 7(c), the one-year period referenced in
clause (ii) of this Paragraph 4(b) shall be measured from the EPS Conversion
Date or TSR Determination Date, as the case may be. Notwithstanding anything in
this Agreement to the contrary, (A) you will be permitted to make a Re-Deferral
Election solely to the extent that such election will not result in adverse or
unintended tax consequences to you under Section 409A and (B) issuance of
amounts subject to an applicable Re-Deferral Election shall not occur prior to
the Payment Date(s) set forth in your Re-Deferral Election solely to the extent
necessary to avoid adverse or unintended tax consequences to you under Section
409A.


         5.   Issuance and Delivery of Shares of Common Stock; Withholding.


               (a)   Method of Issuance; Time of Delivery; Stockholder Rights.
As soon as practicable after a Payment Date, all shares of Common Stock, if any,
earned by you under this Agreement that are to be issued to you as of such
Payment Date shall be delivered either through book-entry form as a credit to an
account maintained in your name or through the issuance of a stock certificate
representing such shares of Common Stock free of any restrictive legend, other
than as may be required by applicable securities laws. Upon such issuance, you
shall be the record owner of such shares and shall be entitled to all of the
rights of a stockholder of the Company, including the right to vote and the
right to receive dividends.


               (b)   No Deferral Election. If you do not make a Deferral
Election or Re-Deferral Election, the shares of Common Stock to be issued to you
pursuant to this Agreement shall be delivered to you, if earned, in a lump sum
as soon as practicable after the EPS Conversion Date and/or TSR Determination
Date, as the case may be, subject to Paragraph 6 or 7.


               (c)   Deferral Election. If you make a Deferral Election or
Re-Deferral Election, the shares of Common Stock to be issued to you, if earned,
pursuant to this Agreement shall be delivered to you as soon as practicable
after the Payment Date(s) specified in such Deferral Election or Re-Deferral
Election, subject to Paragraph 6, 7 or 8.


               (d)   Amounts to Be Withheld. The number of shares of Common
Stock that shall be issued to you (either directly from the Company pursuant to
this Paragraph 5 or from the Restricted Stock Trust) as of a Payment Date(s)
shall be (i) the number of such shares that would have been issued as of the
Payment Date in the absence of this Paragraph 5(d) minus (ii) the number of
whole shares of Common Stock necessary to satisfy (A) the minimum federal, state
and local income tax withholding obligations that are imposed on the Company by
applicable law in respect of the issuance of such award, (B) other tax
withholding obligations (e.g., Social Security and Medicare) that may be due
from time to time under applicable law (and that may be satisfied by the
reduction effected hereby in the number of issuable shares) and (C) any
administrative fees that may be imposed by the Company, in each case, it being
understood that the value of the shares referred to in clause (ii) above shall
be determined, for the purposes of satisfying the obligations set forth in this
Paragraph 5(d) and determining your income related to such award, on the basis
of the average of the high and low per-share prices for the Common Stock as
reported on the Consolidated Transaction Reporting System on the trading day
immediately preceding the designated date of issuance or as otherwise determined
in Paragraph 8, or on such other reasonable basis for determining fair market
value as the Committee may from time to time adopt. Shares of Common Stock may
also be issued and withheld at the time Social Security, Medicare and other wage
withholding taxes are due.


               (e)   Compliance with Section 409A. Issuance of shares of Common
Stock under this Agreement shall be made in accordance with the provisions of
Section 409A and, to the extent that such shares are issued in connection with
your Separation from Service for any reason other than death, such issuance
shall be delayed for six months and one day to the extent the Committee
determines that such delay is necessary to avoid adverse or unintended tax
consequences to you under Section 409A.


         6.   Separation from Service Other than by Reason of Retirement,
Disability or Death; Forfeiture; Default Payment.


               (a)   Prior to EPS Conversion Date. If you incur a Separation
from Service prior to the EPS Conversion Date for any reason other than
Retirement, Disability or death, you shall forfeit all rights to all Units
granted hereunder.


               (b)   On or After TSR Determination Date. If you incur a
Separation from Service on or after the TSR Determination Date for any reason
other than Retirement, Disability or death, the shares that are earned under
this Agreement, but have not then been issued to you, shall be issued to you in
accordance with Paragraph 5 as of the Payments Date(s) specified below:


                     (i)   No Deferral/Re-Deferral Election. If you did not make
a Deferral Election or Re-Deferral Election, as the case may be, the shares of
Common Stock shall be issued in a lump sum as of the TSR Determination Date.


                     (ii)   Deferral/Re-Deferral Election. If you made a
Deferral Election or Re-Deferral Election with respect to the shares earned
under this Agreement, the shares subject to your Deferral Election or
Re-Deferral Election, as the case may be, that are earned but have not then been
issued to you shall be issued to you, in accordance with Paragraph 5, in a lump
sum as of the date of such Separation from Service, regardless of the Payment
Date(s) specified in your Deferral Election or Re-Deferral Election.


               (c)   On or After EPS Conversion Date but Prior to TSR
Determination Date. If you incur a Separation from Service on or after the EPS
Conversion Date but prior to the TSR Determination Date for any reason other
than Retirement, Disability or death, the following shall apply with respect to
all Units granted hereunder:


                     (i)   Forfeiture. You shall forfeit all rights to all such
Units that would otherwise be converted to shares of Common Stock pursuant to
Paragraph 3(b); and


                     (ii)   Issuance. The shares of Common Stock, if any,
issuable to you in respect of the EPS Conversion Date pursuant to Paragraph 3(a)
that have not then been issued shall be issued, in accordance with Paragraph 5,
in a lump sum as of the EPS Conversion Date, regardless of any Payment Date(s)
that may be specified in your Deferral Election or Re-Deferral Election.


         7.   Separation from Service by Reason of Retirement, Disability or
Death.


               (a)   Prior to EPS Conversion Date.


                     (i)   Issuance of Shares. If you incur a Separation from
Service prior to the EPS Conversion Date (A) by reason of Retirement, Disability
or death and (B) as of the date of such Separation from Service, you have been
in the continuous employment of the Company or one or more of its subsidiaries
for the two-year period ending on the date of such Separation from Service, the
Units granted hereunder shall remain outstanding and shall be settled in
accordance with Paragraph 3 and the shares of Common Stock in settlement of such
Units, if earned, shall be issued in accordance with Paragraph 5 as of the
Payments Date(s) specified below:


                            (A)   No Deferral/Re-Deferral Election. If you did
not make a Deferral Election or Re-Deferral Election, as the case may be, with
respect to such shares, the shares of Common Stock shall be issued to you, your
legal representative or other person designated by an appropriate court as
entitled to take receipt thereof or your Beneficiary, as the case may be, in a
lump sum as of the EPS Conversion Date and/or TSR Determination Date, as the
case may be.


                            (B)   Deferral/Re-Deferral Election—Retirement. If
you made a Deferral Election or Re-Deferral Election, as the case may be, with
respect to such shares and the Separation from Service is by reason of
Retirement, the shares subject to such Deferral Election or Re-Deferral Election
shall be issued to you in the form (lump sum or installments) elected by you in
the Deferral Election or Re-Deferral Election, as the case may be, as of the
later of (x) the Payment Date(s) specified in your Deferral Election or
Re-Deferral Election, and (y) the EPS Conversion Date and/or TSR Determination
Date, as the case may be.


                            (C)   Deferral/Re-Deferral Election—Disability. If
you made a Deferral Election or Re-Deferral Election, as the case may be, with
respect to such shares and the Separation from Service is by reason of
Disability, the shares subject to such Deferral Election or Re-Deferral Election
shall be issued in accordance with Paragraph 7(a)(i)(B) to you, your legal
representative or other person designated by an appropriate court as entitled to
take receipt thereof, as the case may be.


                            (D)   Deferral/Re-Deferral Election—Death.
Notwithstanding anything in this Paragraph 7(a) to the contrary, if your
Separation from Service is by reason of death or you die after a Separation from
Service by reason of Retirement or Disability and, in either such case, you have
shares of Common Stock subject to a Deferral Election or Re-Deferral Election,
as the case may be, that have not then been issued to you, such shares shall be
issued to your Beneficiary in a lump sum as of the EPS Conversion Date and/or
TSR Determination Date, as the case may be, regardless of the Payment Date(s)
specified in your Deferral Election or Re-Deferral Election.


                     (ii)   Continuous Employment Requirement. Notwithstanding
anything in this Paragraph 7 to the contrary, if you incur a Separation from
Service prior to the EPS Conversion Date (A) by reason of Retirement, Disability
or death and (B) as of the date of your Separation from Service, you have not
been in the continuous employment of the Company or one or more of its
subsidiaries for the two-year period ending on such Separation from Service, you
shall forfeit all rights to all Units granted hereunder as of the date of such
Separation from Service.


               (b)   On or After TSR Determination Date.


                     (i)   No Deferral/Re-Deferral Election. If you did not make
a Deferral Election or Re-Deferral Election with respect to such shares and you
incur a Separation from Service on or after the TSR Determination Date by reason
of Retirement, Disability or death, such shares of Common Stock, if earned,
shall be issued to you, your legal representative or other person designated by
an appropriate court as entitled to take receipt thereof or your Beneficiary, as
the case may be, in a lump sum as of the TSR Determination Date.


                     (ii)   Deferral/Re-Deferral Election—Retirement. If you
incur a Separation from Service on or after the TSR Determination Date by reason
of Retirement and you have shares of Common Stock subject to a Deferral Election
or Re-Deferral Election, as the case may be, that have not then been issued to
you, such shares, if earned, shall be issued to you in accordance with Paragraph
5 as of the Payment Dates(s) specified in your Deferral Election or Re-Deferral
Election.


                     (iii)   Deferral/Re-Deferral Election—Disability. If you
incur a Separation from Service on or after the TSR Determination Date by reason
of Disability and you have shares of Common Stock subject to a Deferral Election
or Re-Deferral Election, as the case may be, that have not then been issued to
you, such shares, if earned, shall be issued to you, your legal representative
or other person designated by an appropriate court as entitled to take receipt
thereof, as the case may be, in accordance with Paragraph 5 as of the Payment
Date(s) specified in your Deferral Election or Re-Deferral Election.


                     (iv)   Deferral/Re-Deferral Election—Death. Notwithstanding
anything in this Paragraph 7(b) to the contrary, if your Separation from Service
is by reason of death or you die after a Separation from Service by reason of
Retirement or Disability, and, in either such case, you have shares of Common
Stock subject to a Deferral Election or Re-Deferral Election, as the case may
be, that have not then been issued to you, such shares, if earned, shall be
issued to your Beneficiary, in accordance with Paragraph 5, in a lump sum as
soon as practicable following the date of your death, regardless of the Payment
Date(s) specified in your Deferral Election or Re-Deferral Election.


               (c)   On or After EPS Conversion Date but Prior to TSR
Determination Date. If you incur a Separation from Service on or after the EPS
Conversion Date but prior to the TSR Determination Date by reason of Retirement,
Disability or death, all Units granted hereunder that have not then been settled
shall remain outstanding and shall be settled in accordance with Paragraph 3 and
the shares of Common Stock in settlement of such Units, if earned, shall be
issued in accordance with Paragraph 5 as of the Payments Date(s) specified
below:


                     (i)   No Deferral/Re-Deferral Election. If you did not make
a Deferral Election or Re-Deferral Election with respect to such shares, the
shares of Common Stock that have not then been issued to you shall be issued to
you, your legal representative or other person designated by an appropriate
court as entitled to take receipt thereof or your Beneficiary, as the case may
be, in a lump sum as of (A) the EPS Conversion Date and/or (B) the TSR
Determination Date, as the case may be.


                     (ii)   Deferral/Re-Deferral Election—Retirement. If you
made a Deferral Election or Re-Deferral Election with respect to such shares and
the Separation from Service is by reason of Retirement, such shares shall be
issued to you as follows:


                            (A)   shares issuable in respect of the EPS
Conversion Date shall be issued to you as of the Payment Date(s) specified in
your Deferral Election or Re-Deferral Election, as the case may be.


                            (B)   shares issuable in respect of the TSR
Determination Date shall be issued to you in the form (lump sum or installments)
elected by you in your Deferral Election or Re-Deferral Election, as the case
may be, as of the later of (x) the Payment Date(s) specified in your Deferral
Election or Re-Deferral Election and (y) the TSR Determination Date.


                     (iii)   Deferral/Re-Deferral Election—Disability. If you
made a Deferral Election or Re-Deferral Election with respect to such shares and
the Separation from Service is by reason of Disability, the shares shall be
issued to you, your legal representative or other person designated by an
appropriate court, as the case may be, in accordance with Paragraph 7(c)(ii).


                     (iv)   Deferral/Re-Deferral Election—Death. Notwithstanding
anything in this Paragraph 7(c) to the contrary, if your Separation from Service
is by reason of death or you die after a Separation from Service by reason of
Retirement or Disability, and, in either such case, you have shares of Common
Stock subject to a Deferral Election or Re-Deferral Election, as the case may
be, that have not then been issued to you, such shares shall be issued to your
Beneficiary in a lump sum as of the later of (x) as soon as practicable
following the date of your death and (y) the EPS Conversion Date and/or the TSR
Determination Date, as the case may be, regardless of the Payment Date(s)
specified in your Deferral Election or Re-Deferral Election.


         8.   Distribution in the Event of Financial Hardship.


               (a)   Requirements. If the issuance of shares of Common Stock has
been deferred by you pursuant to a Deferral Election or Re-Deferral Election, as
the case may be, and such shares have not then been issued to you, you may
submit a written request for an accelerated issuance of such shares in the event
you experience an Unforeseeable Financial Emergency. The Hardship Committee
shall evaluate any such request as soon as practicable in accordance with
Section 409A. If the Hardship Committee determines in its sole discretion that
you are experiencing such an Unforeseeable Financial Emergency, the Hardship
Committee shall direct the Company to issue to you, as soon as practicable
following such determination, such number of shares of Common Stock held for
your account in the Restricted Stock Trust, provided that the value of such
shares of Common Stock does not exceed the amount needed to satisfy the
Unforeseeable Financial Emergency and the tax liability reasonably anticipated
as a result of such issuance of shares. In making its determination, the
Hardship Committee shall take into account the extent to which such
Unforeseeable Financial Emergency is, or may be, relieved through reimbursement
or compensation by insurance or otherwise or by liquidation of your assets (to
the extent the liquidation of such assets would not itself cause severe
financial hardship).


               (b)   Distribution Procedures. For purposes of this Paragraph 8,
the value of the shares of Common Stock shall be calculated based on the average
of the high and low share prices for the Common Stock as reported on the
Consolidated Transaction Reporting System on the trading day immediately
preceding the date of approval by the Hardship Committee. You must provide
adequate documentation to the Hardship Committee in order to be eligible for the
issuance of shares to confirm the amount needed to satisfy the costs related to
the Unforeseeable Financial Emergency and the taxes payable on the release of
such shares. If you have elected, pursuant to Paragraph 4, to receive the shares
of Common Stock subject to this Agreement in the form of installments, the
number of shares issued to you due to the Unforeseeable Financial Emergency
pursuant to this Paragraph 8 shall be deducted from the remaining installments
to be issued to you starting with the last in time of such installments
scheduled to be issued.


         9.   Miscellaneous. This Agreement may not be amended except in
writing. Neither the existence of the Plan and this Agreement nor the Target
Award granted hereby shall create any right to continue to be employed by the
Company or its subsidiaries, and your employment shall continue to be at will
and terminable at will by the Company. In the event of a conflict between this
Agreement and the Plan, the Plan shall govern; provided, however, that nothing
in this Paragraph 9 shall be construed as requiring that any such conflict be
resolved in a manner that the Company determines would be inconsistent with
Section 409A or would result in adverse or unintended tax consequences to you
under Section 409A. To the extent that the Committee or the Hardship Committee
is authorized to make a determination under this Agreement, all such
determinations shall be in the sole discretion of the Committee, the Hardship
Committee or their respective delegates.


         10.   Definitions and Rules of Construction.


               (a)   Definitions. The following terms have the meanings set
forth below:

        “Agreement” means this Performance Share Award Agreement under the Plan,
including each annex attached hereto.

        “Beneficiary” means one or more individuals or entities (including a
trust or estate) designated by you to receive, in the event of your death, any
shares of Common Stock earned and issuable to you pursuant to this Agreement.
You may change your Beneficiary by submitting the appropriate form, as
determined by the Committee, to the Record Keeper. The last such form submitted
prior to your death with respect to the amounts awarded pursuant to this
Agreement received by the Record Keeper shall supersede any prior such form
submitted. In the event of your death, the Record Keeper shall attempt to locate
your Beneficiary in the order presented on the appropriate Beneficiary
designation form by taking one or more of the following actions: first, sending
a letter by certified mail to the address of the Beneficiary indicated on the
Beneficiary designation form, second, using the letter-forwarding service
offered by the Internal Revenue Service or the Federal Social Security
Administration and third, taking any other action that the Committee deems
appropriate. If 90 days after the last such action taken by the Record Keeper,
the Record Keeper has not located your Beneficiary, or if you have no
Beneficiary (whether due to the death of your Beneficiary or your failure to
properly designate your Beneficiary on the appropriate form), your Beneficiary
shall be your estate for purposes of issuing the shares of Common Stock due to
you under this Agreement.

        “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rulings, regulations and other guidance thereunder.

        “Committee” means the Compensation and Benefits Committee of the Board
of Directors of the Company. Any action that the Committee is required or
permitted to take hereunder may be undertaken by any person to whom the
Committee delegated authority to take such action, and any action by a delegate
of the Committee shall, for all purposes hereof, constitute an act of the
Committee.

        “Common Stock” means the common stock of the Company, par value $0.33
1/3 per share.

        “Company” means Wyeth, a Delaware corporation.

        “Deferral Election” means your one-time irrevocable deferral election
made in accordance with the terms of Paragraph 4(a) to defer receipt of all of
the shares of Common Stock otherwise issuable to you as of the EPS Conversion
Date and/or the TSR Determination Date, as the case may be.

        “Disability” means a Separation from Service by reason of disability for
purposes of at least one qualified retirement plan or long-term disability plan
maintained by the Company in which you participate. To the extent that your
Disability is not a disability within the meaning of Section 409A, any issuance
of shares of Common Stock under this Agreement may be delayed for six months and
one day following your Separation from Service in accordance with Paragraph
5(e).

        “EPS” means the earnings or net income per share of common stock of the
Company for [2007], adjusted to exclude the effect of extraordinary or unusual
items of income or expense, all as determined in good faith by the Committee
acting in its sole discretion.

        “EPS Conversion Date” means the 90th day following the end of [2007]
(or, solely to the extent permitted by Section 409A, the date between January 1,
[2008] and March 31, [2008] on which the Committee makes the determination set
forth in Paragraph 3(a)).

        “EPS Target” shall be the EPS target amount established by the Committee
at a meeting to be held no later than March 1, [2007]; provided, however, that
if for any reason the Committee shall determine that the EPS Target is no longer
a practicable or appropriate measure of financial performance, the Committee may
take action to substitute another financial measure as it deems appropriate
under the circumstances.

        “Exchange Act” means the Securities Exchange Act of 1934 (as amended
from time to time) and the rules and regulations promulgated thereunder.

        “Hardship Committee” means the individual or individuals designated by
the Committee to make all determinations under Paragraph 8. Any action that the
Hardship Committee is required or permitted to take hereunder may be undertaken
by any person to whom the Hardship Committee delegated authority to take such
action, and any action by a delegate of the Hardship Committee shall, for all
purposes hereof, constitute an act of the Hardship Committee.

        “Payment Date” means the date as of which shares of Common Stock are
issued to you in accordance with the terms of this Agreement and any applicable
Deferral Election and Re-Deferral Election made by you in accordance with the
terms hereof.

        “Peer Group” shall consist of those companies listed on ANNEX A attached
hereto, which Annex may be amended from time to time as a result of
circumstances (e.g., merger, consolidations, etc.) deemed by the Committee in
its sole discretion to warrant such amendment.

        “Performance Grid” shall be the performance chart established by the
Committee at a meeting to be held no later than March 1, [2007], which shall
plot the different payout percentage levels at various EPS Targets achieved;
provided, however, that if for any reason the Committee shall determine that the
Performance Grid is no longer a practicable or appropriate measure of financial
performance, the Committee may take action to substitute another financial
measure as it deems appropriate under the circumstances.

        “Plan” means the plan identified on the first page of this Agreement, as
the same may be amended from time to time. The terms of the Plan constitute a
part of this Agreement.

        “Record Keeper” means the person or persons identified from time to time
by the Committee to be responsible for the day-to-day administration of the
Plan.

        “Re-Deferral Election” means an election made in accordance with Section
409A to delay the payment of all shares of Common Stock issuable to you pursuant
to your Deferral Election or as otherwise described in Paragraph 4(b).

        “Restricted Stock Trust” means the trust fund established under the
Trust Agreement to accommodate the deferral of issuance of shares of Common
Stock represented by Units (and any dividends paid thereon) as provided in
Paragraph 4, which trust fund is subject to the claims of the Company’s general
creditors under federal and state law in the event of insolvency of the Company
as described in the Trust Agreement.

        “Retirement” has the meaning set forth in the Plan; provided, however,
that if you have not attained age 55 on or before the date of your Separation
from Service by reason of Disability, then solely for purposes of issuance of
amounts subject to your Deferral Election or Re-Deferral Election (if any), as
the case may be, “Retirement” shall mean the date you attain age 55, unless to
do so would result in adverse or unintended tax consequences to you under
Section 409A.

        “Section 409A” means Section 409A of the Code.

        “Separation from Service” means the termination of your employment from
the Company and any corporation that is in the same controlled group of
corporations (within the meaning of Section 414(b) of the Code) as the Company,
any trade or business that is under common control with the Company (within the
meaning of Section 414(c) of the Code), any affiliated service group (within the
meaning of Section 414(m) of the Code) of which the Company is a part and any
other entity required to be aggregated with the Company pursuant to Section
414(o) of the Code.

        “Total Shareholder Return” for any company for any period shall mean the
percentage change in the per-share stock market price of such company’s common
stock (or equivalent security) during such period (assuming that each of such
company’s per-share dividends are reinvested in such security at the closing
market per-share price as of the dividend payment date), which calculation shall
be determined in good faith by the Committee acting in its sole discretion.

        “Trust Agreement” means the Restricted Stock Trust Agreement, dated as
of April 20, 1994, as amended.

        “TSR Determination Date” means the 90th day following the end of [2009]
(or, solely to the extent permitted by Section 409A, the date between January 1,
[2010] and March 31, [2010] on which the Committee makes the determination set
forth in Paragraph 3(b)).

        “Unforeseeable Financial Emergency” means a severe financial hardship to
you resulting from (a) a sudden and unexpected illness or accident of you, your
spouse or any of your dependents (as defined in Section 152(a) of the Code), (b)
a loss of your property by reason of casualty or (c) such other extraordinary
and unforeseeable financial circumstances, arising as a result of events beyond
your control. The definition of Unforeseeable Financial Emergency and the
procedures related to payments in connection therewith shall comply with the
applicable provisions of Section 409A as reasonably construed by the Hardship
Committee.

               (b)    Rules of Construction. All references to Paragraphs refer
to paragraphs in this Agreement. The titles to Paragraphs in this Agreement are
for convenience of reference only and, in case of any conflict, the text of this
Agreement, rather than such titles, shall control.

         11.    Compliance with Laws.

               (a)    General Rule. This Agreement shall be governed by the laws
of the State of Delaware and any applicable laws of the United States.
Notwithstanding anything herein to the contrary, the Company shall not be
obligated to issue any Units or shares of Common Stock of the Company
represented thereby pursuant to this Agreement unless and until the Company is
advised by its counsel that the issuance of such shares through book-entry form
by a credit to an account maintained on your behalf, or through a stock
certificate representing such shares, is in compliance with all applicable laws
and regulations of governmental authority. The Company shall in no event be
obliged to register any securities pursuant to the Securities Act of 1933 (as
amended from time to time) or to take any other action in order to cause the
issuance of such shares through book-entry form by a credit to an account
maintained on your behalf, or through a stock certificate representing such
shares, to comply with any such law or regulation.

               (b)    Reservation of Rights. The Committee reserves the right,
at any time, to (i) amend, modify, cancel or rescind, without your consent, any
or all of the terms and conditions of the Plan and this Agreement or (ii)
terminate the Plan, to the extent the Committee determines necessary to (A)
comply with any applicable law, regulation, ruling or other regulatory guidance,
including, without limitation, Section 409A, or (B) avoid adverse or unintended
tax consequences to you under Section 409A.

--------------------------------------------------------------------------------

               (c)    Section 16. If you are subject to Section 16 of the
Exchange Act, transactions under the Plan and this Agreement are intended to
comply with all applicable conditions of Rule 16b-3 or its successors under the
Exchange Act. To the extent any provision of the Plan, this Agreement or action
by the Committee involving you is deemed not to comply with an applicable
condition of Rule 16b-3, such provision or action shall be deemed null and void
as to you, to the extent permitted by law and deemed advisable by the Committee;
provided, however, that no action shall be taken pursuant to this sentence that
could result in adverse or unintended tax consequences to you under Section
409A. Moreover, in the event the Plan or this Agreement does not include a
provision required by Rule 16b-3 to be stated therein, such provision (other
than one relating to eligibility requirements or the price and amount of awards
as applicable) shall be deemed automatically to be incorporated by reference
into the Plan and/or this Agreement insofar as you are concerned, with such
incorporation to be deemed effective as of the effective date of such Rule 16b-3
provision.

WYETH

By:_________________________________       Vice President and Treasurer



                   ACCEPTED AND AGREED TO:

                   ___________________________________________________
                   ________________________________________                   
Name (Please Print)                    Social Security Number

                   ___________________________________________________
                   ________________________________________                   
Signature                    Date of Birth

--------------------------------------------------------------------------------

ANNEX A

             Peer Group

Abbott Laboratories

Bristol-Myers Squibb Company

Eli Lilly and Company

Johnson & Johnson

Merck & Co., Inc.

Pfizer Inc.

Schering-Plough Corporation

--------------------------------------------------------------------------------

ANNEX B


TERMS AND CONDITIONS OF DEFERRAL ELECTIONS

Any Deferral Elections are subject to Paragraph 4(a) of this Agreement and the
terms and conditions set forth in this ANNEX B. Capitalized terms not defined in
this ANNEX B have the same meanings as in this Agreement.

1.  

Your Deferral Election applies to all shares of Common Stock earned and issuable
under this Agreement and must be made on an election form that conforms to this
ANNEX B. Your Deferral Election must be submitted to the Record Keeper as soon
as possible and by no later than 60 days from the date of this Agreement or such
shorter period as may be required by Section 409A and communicated to you by the
Record Keeper.


2.  

Once your completed election form has been submitted in accordance with this
Agreement and this ANNEX B, your Deferral Election will be irrevocable.


3.  

All Deferral Elections and Re-Deferral Elections shall conform to Section 409A.
Notwithstanding anything to the contrary in this ANNEX B, the Company has the
right, without your prior consent, to amend or modify your Deferral Elections
and Re-Deferral Elections (including the time and form of payment) to the extent
that the Committee deems necessary to avoid adverse or unintended tax
consequences to you under Section 409A.


4.  

If you elect to make a Deferral Election, you must select either a Short-Term
Payout or a Retirement Benefit, as described below. All of the shares of Common
Stock earned and issuable under this Agreement will be issued as of such Payment
Date(s) and delivered to you as soon as practicable thereafter. You cannot elect
both a Short-Term Payout and a Retirement Benefit Payout.


                 a.    

A Short-Term Payout is a lump-sum distribution of all such shares of Common
Stock as of the Payment Date you select, which can be no earlier than three and
no more than fifteen years after the EPS Conversion Date or the TSR
Determination Date, as the case may be. Additionally, the Payment Date for your
Short-Term Payout can be no later than the end of the calendar year in which you
attain age 80. If you make a Deferral Election or Re-Deferral Election to
receive the shares earned and issuable to you under this Agreement in a
Short-Term Payout, you may make a subsequent Re-Deferral Election in accordance
with Paragraph 4(b) with respect to such shares, as long as you are an active
employee of the Company or its subsidiaries at the time of such subsequent
Re-Deferral Election.


                 b.    

A Retirement Benefit is a distribution of all such shares of Common Stock in the
form of either a lump sum or annual installments (over 3 to 15 years) issued as
of your Retirement or a later date that is one or more years after your
Retirement. You must elect a Payment Date that results in all shares earned and
issuable under this Agreement being issued to you no later than the end of the
calendar year in which you attain age 80. Any earned and unissued shares will be
issued to you by the end of such calendar year, notwithstanding your election.
If you make a Deferral Election or Re-Deferral Election to receive the shares
earned and issuable to you under this Agreement as a Retirement Benefit, you may
make a subsequent Re-Deferral Election in accordance with Paragraph 4(b) with
respect to such shares, as long as (x) issuance of the shares subject to your
Deferral Election or prior Re-Deferral Election has not commenced at the time of
such subsequent Re-Deferral Election and (y) if, prior to such subsequent
Re-Deferral Election, you incurred a Separation of Service, it was by reason of
Retirement.


                         (i)      

If you make a Deferral Election or Re-Deferral Election to receive a Retirement
Benefit and incur a Separation from Service by reason of Retirement:


                                 o     prior to the EPS Conversion Date and have
been, as of the date of such Separation from Service, in the continuous
employment of the Company or one or more of its subsidiaries for at least two
consecutive years, the shares of Common Stock earned and issuable under this
Agreement subject to your Deferral Election or Re-Deferral Election will be
issued in the form (installments or lump sum) elected by you in the Deferral
Election or Re-Deferral Election, as the case may be, as of the later of (A) the
Payment Date(s) specified in your Deferral Election or Re-Deferral Election, as
the case may be, and (B) the EPS Conversion Date and/or TSR Determination Date,
as the case may be.



                                 o    on or after the EPS Conversion Date but
prior to the TSR Determination Date, the shares of Common Stock earned under
this Agreement and issuable on:



                                       o    the EPS Conversion Date will be
issued as of the Payment Date(s) specified in your Deferral Election or
Re-Deferral Election, as the case may be; and

                                       o    the TSR Determination Date will be
issued in the form (installments or lump sum) elected by you in your Deferral
Election or Re-Deferral Election, as the case may be, as of the later of (A) the
Payment Date(s) specified in your Deferral Election or Re-Deferral Election, as
the case may be, and (B) the TSR Determination Date.


